Case 9:20-cr-80095-AMC Document 91 Entered on FLSD Docket 09/13/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                               CASE NO. 20-80095-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  MASON NEWMAN,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 84]. On August

  20, 2021, Magistrate Judge Reinhart held a Change of Plea hearing during which Defendant pled

  guilty to Count One of the Information [ECF No. 1] pursuant to a written plea agreement and

  stipulated factual proffer [ECF No. 82]. Magistrate Judge Reinhart thereafter issued a Report and

  Recommendation on Change of Plea [ECF No. 84]. No party has filed objections to the Report,

  and the time to do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 84] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Mason Newman as to Count One of the

             Information is ACCEPTED;

         3. Defendant Mason Newman is adjudicated guilty of Count One of the Information,

             which charges Defendant with conspiracy to commit wire fraud, in violation of 18
Case 9:20-cr-80095-AMC Document 91 Entered on FLSD Docket 09/13/2021 Page 2 of 2

                                                       CASE NO. 21-80095-CR-CANNON


           U.S.C. § 1349 [ECF No. 1].

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 13th day of September 2021.




                                                ________________________________
                                                AILEEN M. CANNON
                                                UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
